E. Darwin Smith, J.
This is an appeal from a judgment of the county court of Niagara county. The case arose in a justice’s court, was appealed to and retried in the county court and judgment perfected upon the verdict, from which the defendant appealed to this court upon a case, not having made any motion thereon for a new trial in the county court. In Bliss v. Swab, 48 Barb. 342, I expressed the opinion that this court should only review the decisions of county judges on the trial of causes after a motion for a new trial was made in that court, and should be confined to the reviews of the deliberate decision of that court after argument. In this view I understand my brethren in this department have concurred, but the decision has not, that I am aware of, been reported. It was followed in Hacher v. Ferrell, decided at the April term, and has been followed also in several cases during the year, and the appeals dismissed. In this case the appeal must therefore be dismissed.
Appeal dismissed.